COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §
  ALLSTATE FIRE AND CASUALTY                                      No. 08-20-00036-CV
  INSURANCE COMPANY,                              §
                                                                     Appeal from the
  Appellant,                                      §
                                                               County Court at Law No. 1
  v.                                              §
                                                                 of Travis County, Texas
  COBEY HARTMAN,                                  §
                                                                (TC# C-1-CV-19-005425)
  Appellee.                                       §


                                        JUDGMENT

       The Court has considered this cause on the agreed motion to set aside the trial court’s

judgment without regard to the merits, and concludes the motion should be granted, in accordance

with the opinion of this Court. We therefore set aside the trial court’s judgment, without regard to

the merits, and remand this cause to the trial court for further proceedings. Costs are assessed

against the Appellant. See TEX.R.APP.P. 42.1(d). We further order that this decision be certified

below for observance.

       IT IS SO ORDERED THIS 12TH DAY OF AUGUST, 2020.


                                              YVONNE T. RODRIGUEZ, Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.